Citation Nr: 1602539	
Decision Date: 01/21/16    Archive Date: 01/28/16

DOCKET NO.  10-21 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression and bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his sister


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January to November 1977.

This case initially came before the Board of Veterans' Appeals (Board) on appeal of April and September 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

This case was previously before the Board in May 2011 and October 2012, on which occasions it was remanded for additional development.

In August 2014, the Board denied the claim.  The Veteran subsequently appealed.

In a September 2015 memorandum decision, the United States Court of Appeal for Veterans Claims (Court) vacated the prior denial and remanded the matter to the Board for further review.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In pertinent part, the Court found that the Board erred by relying on inadequate August 2011 and November 2012 opinions.  The Court noted that neither opinion referred to the appellant's discharge examination where he reported recent weight change, nervous trouble, depression or excessive worry, and frequent trouble sleeping.  Further, neither opinion referred to the discharge examiner's query as to whether the Veteran had nervous trouble at that time.  The Court observed that the August 2011 examiner appeared unaware of that evidence because he noted that "the Veteran has shown a history of mood disorder developing well after service for which he did not seek treatment until the late 1990s," and that, "[t]hese symptoms developed well past service."  Similarly, in the November 2012 addendum opinion, the same examiner noted that there had been no in-service symptoms of a mood disorder.  The Court concluded that, in this case, a discussion of the Veteran's reports at discharge and the discharge examiner's query was an essential component of any adequate medical opinion because some of the symptoms reported at the discharge examination are listed as symptoms of a mood disorder in the fifth edition of the Diagnostic and Statistical Manual of Mental Disorders.  Further, the examiner's nexus opinions relied in part on the premise that the Veteran's behavior was essentially the same before, during and after service - an assumption undermined by the findings at the discharge examination.  Hence, the Court concluded, both opinions were inadequate.

In light of above, the Board finds that an addendum opinion that addresses the deficiencies outlined above should be obtained.  A different examiner will be utilized.

The Court also found that the Board failed to provide adequate reasons and bases supporting its finding that the Veteran and his sister were not credible.  Any such deficiencies will be addressed when the case returns to the Board for further appellate consideration.

Accordingly, the case is REMANDED for the following action:

1. Forward the entire claims file in electronic records to a qualified examiner who has not previously entered an opinion in this case.  The examiner should review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records and lay statements.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current acquired psychiatric disorder was incurred in or caused by service.  The examiner must address all relevant evidence, with particular attention to the Veteran's reported symptoms at the discharge examination and the discharge examiner's query as to whether the Veteran had nervous trouble at that time.  The Veteran's personnel records should also be considered.

The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the opinion report, and a rationale should be provided for that conclusion.  If additional examination is indicated, it should be scheduled in accordance with applicable procedures.

2. After the development requested has been completed, the AOJ should review any report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once.

3. After completing any additional development deemed necessary, readjudicate the claim.  If the benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

